Exhibit 10.1

AMENDMENT NO. 5

Dated as of November 15, 2017

to and under

Credit Agreement

Dated as of October 28, 2013, as Amended

Each of SOUTH STATE CORPORATION, formerly known as “First Financial Holdings,
Inc.” (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (the “Lender”) agree
as follows:

1.         Credit Agreement.

Reference is made to the Credit Agreement, dated as of October 28, 2013,
 between the Company and the Lender, as amended by Amendment No. 1, dated as of
October 27, 2014 (“Amendment No. 1”), between the Company and the Lender, and as
further amended by the Agreement to Reinstate and Amendment No. 2, dated as of
November 5, 2015 (“Amendment No. 2”), between the Company and the Lender, and as
further amended by Amendment No. 3, dated as of November 16, 2015 (“Amendment
No. 3”), between the Company and the Lender, and as further amended by the
Amendment No. 4, dated as of November 15, 2016 (“Amendment No. 4”), between the
Company and the Lender (said credit agreement, as so amended, the “Credit
Agreement”).  Terms used but not defined in this Amendment No. 5  (this
“Amendment”)  shall have the meanings ascribed to them in the Credit Agreement.

2.         Amendments.  On and after the Effective Date (as defined in Section 5
below), the Credit Agreement shall be amended as hereinafter set forth.

(a)        Section 1.1(a) shall be amended:

(i)     by deleting the definition of “Commitment Fee Percentage” in its
entirety and replacing it with the following:

“‘Commitment Fee Percentage’ shall mean, for any Fiscal Quarter (or portion
thereof), (a) 0.300%, if the Investment Balance for such Fiscal Quarter is less
than $5,000,000, (b) 0.155%, if the Investment Balance for such Fiscal Quarter
is at least $5,000,000 but less than $10,000,000, and (c) 0.035%, if the
Investment Balance for such Fiscal Quarter is at least $10,000,000.”; and

(ii)    by deleting the definition of “LIBOR Rate” in its entirety and replacing
it with the following:

“LIBOR Rate” shall mean an annual rate equal to 1.75% plus the one-month LIBOR
rate quoted by the Lender from Reuters Screen LIBOR01 Page or any successor







--------------------------------------------------------------------------------

 



thereto which may be designated by the Lender as provided below, which shall be
that one-month LIBOR rate in effect two New York Banking Days prior to the
Reprice Date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate to be reset monthly on
each Reprice Date.  If the initial advance under any Note occurs other than on
the Reprice Date, the initial one-month LIBOR rate shall be that one-month LIBOR
rate in effect two New York Banking Days prior to the date of the initial
advance, which rate plus the percentage described above shall be in effect until
the next Reprice Date.  The Lender’s internal records of applicable interest
rates (including without limitation the Lender’s designation of any successor
interest rate index if the rate index described above shall become temporarily
unavailable or shall cease to exist) shall be determinative in the absence of
manifest error.”; and

(iii)   by deleting the date “November 15, 2017” where it appears in the
definition of “Termination Date” and replacing said date with “November 15,
2018”.

3.         Continuing Effect of Credit Agreement.  The provisions of the Credit
Agreement, as amended by the amendments in Section 2 hereof, are and shall
remain in full force and effect and are hereby in all respects confirmed,
approved and ratified.

4.         Representations and Warranties.  In order to induce the Lender to
agree to the amendment contained herein, the Company hereby represents and
warrants as follows:

(a)        The Company has the power, and has taken all necessary action to
authorize it, to execute, deliver and perform in accordance with their
respective terms, this Amendment and the Credit Agreement as amended by this
Amendment.  This Amendment has been duly executed and delivered by the duly
authorized officers of the Company and is, and the Credit Agreement as amended
by this Amendment is, the legal, valid and binding obligation of the Company
enforceable in accordance with its terms.

(b)        Each of the representations and warranties set forth in Section 3 of
the Credit Agreement, after giving effect to this Amendment, shall be made at
and as of the Effective Date, except to the extent that any such representations
or warranties are made as of a specified date or with respect to a specified
period of time, in which case such representations and warranties shall be made
as of such specified date or with respect to such specified period.

5.         Conditions to Effectiveness.  This Amendment shall be effective as of
November 15, 2017  (the “Effective Date”), but only after the Lender, in its
sole discretion, shall have determined that each of the following conditions has
been satisfied by the Company or waived by the Lender:

(a)        The Lender shall have received each of the following in form and
substance satisfactory to it:

(i)         this Amendment duly executed by the Company and the Lender;





2

--------------------------------------------------------------------------------

 



(ii)    an incumbency certificate, dated the Effective Date, executed by the
secretary or assistant secretary of the Company, which shall identify by name
and title, and bear the signature of, each officer of the Company authorized to
sign this Amendment and the documents delivered by the Company hereunder and to
effect the amendments contemplated hereby (each such officer, an “Authorized
Officer”);

(iii)   either a copy of the by-laws of the Company, certified on the Effective
Date by the secretary or assistant secretary of the Company, or a certificate,
dated the Effective Date, of the secretary or assistant secretary of the Company
certifying that the by-laws of the Company, as delivered to the Lender under
Section 4.1 of the Credit Agreement, remain in full force and effect without
amendment or modification of any kind;

(iv)   either a copy of the by-laws of South State Bank, certified on the
Effective Date by the secretary or assistant secretary of the South State Bank,
or a certificate, dated the Effective Date, of the secretary or assistant
secretary of South State Bank certifying that the by-laws of South State Bank,
as delivered to the Lender under Section 4.1 of the Credit Agreement, remain in
full force and effect without amendment or modification of any kind;

(v)    a Certificate of Existence for the Company, issued by the Office of the
Secretary of State of South Carolina, and either certified copies of the
Articles of Incorporation of the Company, issued by the Office of the Secretary
of State of South Carolina, or a certificate, dated the Effective Date, of the
secretary or assistant secretary of the Company certifying that the Articles of
Incorporation of the Company, as delivered to the Lender under Section 4.1 of
the Credit Agreement, remain in full force and effect without amendment or
modification of any kind;

(vi)   a Certificate of Existence for South State Bank, issued by the Office of
the Secretary of State of South Carolina, and either certified copies of the
Articles of Incorporation of South State Bank, issued by the Office of the
Secretary of State of South Carolina, or a certificate, dated the Effective
Date, of the secretary or assistant secretary of South State Bank certifying
that the Articles of Incorporation of South State Bank, as delivered to the
Lender under Section 5(a)(vi) of Amendment No. 4, remain in full force and
effect without amendment or modification of any kind;

(vii)  copies (in form and substance satisfactory to the Lender), certified on
the Effective Date by the secretary or assistant secretary of the Company, of
resolutions of the Company authorizing the execution and delivery of this
Amendment;

(viii) a certificate, dated the Effective Date, of an Authorized Officer stating
that each representation made or deemed made under Section 4 of this Amendment
is true and correct on and as of such date or, in the case of





3

--------------------------------------------------------------------------------

 



any such representation or warranty that is made as of a specified date or with
respect to a specified period of time, as of such specified date or with respect
to such specified period and that all conditions precedent to the Effective Date
have been satisfied by the Company;

(ix)   an opinion of counsel for the Company, who may be in-house counsel, dated
the Effective Date, with respect to this Amendment, the Credit Agreement as
amended hereby, and the matters contemplated hereby and thereby; and

(x)    such other information, documents or materials as the Lender may have
reasonably requested.

6.         Governing Law.  This Amendment shall, pursuant to New York General
Obligations Law 5-1401, be construed in accordance with and governed by the law
of the State of New York.

7.         Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

8.         Headings.  Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

[Signature page follows.]

 

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the date hereinabove set forth.

 

 

SOUTH STATE CORPORATION

 

 

 

 

By:

/s/William C. Bochette, III

 

Name:

William C. Bochette, III

 

Title:

EVP & Treasurer

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Jeffrey P. Googins

 

Name:

Jeffrey P. Googins

 

Title:

Senior Vice President

 

Amendment No. 5

--------------------------------------------------------------------------------